Title: John Barnes to Thomas Jefferson, 15 January 1812
From: Barnes, John
To: Jefferson, Thomas


          
                  My Dear Sir, 
                  George Town 
                     15th January 1812
           
		  
		  
		  I regret exceedingly—at the lapse of time, since I had the pleasure of receiving your last favr dated the 3d July—I have also to regret the want of intelligence—respecting the uncertain fate of the two years Annual Remittance for Paris—viz—Bowie & Kurtz 14h feby 1810. on Baring Brothers & Co London—60 days sight. for £200 sterling—as well Bowie & Kurtz—13th April 1811—on Wm Murdock London at, 60 days sight. also for £200 Sterling—both drawn in my favr and by me endorsed to Messrs Hoffingan & Co Bankers in Paris, for Genl Kosciuskos sole use & Benefit; inquiring of Messrs Bowie & Kurtz: they assure me—neither of these Bills—by their late advices had—been presented—for payment, make me Apprehensive some fatal circumstance has intervened to obstruct the due course of their
			 Negociation—
			 and
			 the more so—as the good Genl was Accustomed—on Receipt—thereof to favr me, with a line of acknowledgm: indeed the delay of the latter Remittance by Messrs Barlow & Warden, may yet be considered in season to be Accounted for—but the former is quite ‘unaccountable’—under these uncertainties—it—would not be adviseable to forward his present Annual remittance—untill advices will Warrant its probably 
                  probable safty—Nevertheless it may be proper to receive—his Dividend due 1st Inst at Bank of Pennsa to be ready—should any favable advices—reach you in course of this or insuing month—submitting these several Occurances to your consideration—I am wth great Respect & Esteem—
          Dear Sir—Your most Obedt 
                  servat 
                  servant—
                  John Barnes—
        